       Case: 3:19-cv-00163-SA-RP Doc #: 11 Filed: 11/06/19 1 of 1 PageID #: 37




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

COURTNEY MCCORMICK                                                                  PLAINTIFF

v.                                                  CIVIL ACTION NO. 3:19-CV-163-SA-RP

AMERICAN PLASTIC TOYS, INC.                                                       DEFENDANT

                    ORDER ADMITTING COUNSEL PRO HAC VICE

       The Court has considered the motion to have attorney Warren Astbury appear pro hac

vice on behalf of Plaintiff Courtney McCormick. Docket 10. After reviewing the motion and the

record, the Court finds that the requirements of L.U.Civ.R. 83.1(d) have been met, and the

motion should be granted but only on condition that counsel registers to be served electronically

with orders and notices from the court by no later than November 13, 2019. Counsel may register

electronically by accessing the Attorney Registration site at www.msnd.uscourts.gov/ecf and

completing the Online ECF Attorney Registration Form.

       Counsel are reminded that under L.U.Civ.R. 83.1(d)(3), “at least one resident attorney

must sign every submission filed with the court and must personally appear and participate in all

trials, in all pretrial conference, case management conferences and settlement conferences,

hearings and other proceedings conducted in open court, and all depositions or other proceedings

in which testimony is given.”

       SO ORDERED, this the 6th day of November, 2019.
                                             /s/ Roy Percy _______________________________
                                             UNITED STATES MAGISTRATE JUDGE
